Landis, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. _ That the merchandise involved in the above entitled appeal consists of titanium sponge exported from the Soviet Union on or about November 22,1965;
2. That the said merchandise was entered for consumption after February 27, 1958 and is not on the Final List of the Secretary of the Treasury published in T.D. 54521 as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress and that such merchandise is subject to appraisement under *572Section 402 of the Tariff Act of 1930 as amended by said Customs Simplification Act.
3. That on the date of exportation thereof to the United States the market value or the price at which such or similar merchandise was freely sold or freely offered for sales to all purchasers in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States including the cost of all containers and covering of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States was $1.80 U.S. per kilo, less 12.36 percent, net packed.
4. That this appeal for reappraisement may be submitted for decision on the foregoing stipulation.
Accepting this stipulation as a statement of facts, I find and hold that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956 (T.D. 54165), is the proper basis for determining value of the titanium sponge described in the invoice covered by the entry in this reappraisement, and that such value is $1.80 U.S. per kilo, less 12.36 percent, net packed.
In all other respects and as to all other merchandise, this appeal for reappraisement is dismissed.
Judgment will be entered accordingly.